DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1 recites that a “display unit is accommodated in the housing” and during the speaker mode that “the display unit is fully inserted in the housing” and then recites to “withdraw the display unit…” and display content as claimed in the claimed regions.  However, the claims do not recite specifically what “withdraw the display unit” is in reference to as it not clear if this means to withdraw the display in reference to a display simply accommodated in the housing in any manner or whether it refers to withdrawing the display from the fully inserted position of the display unit in speaker mode.  This lack of reference to the housing in relation to withdrawing thus leads to a vagueness in the claims leading to indefiniteness.  In the interest of compact prosecution, the Examiner will interpret the claim as if it recites, in effect, “withdraw the display unit from the fully inserted position in the housing and display…” thus making it clear that such withdrawing is in relation to the fully inserted display in the housing in speaker mode.  Note this uncertainty is then necessarily a limitation of each dependent claim such that they are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-13 of U.S. Patent No. 11,164,544. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained in reference the table below where words in bold denote the clearest similar limitations.
Conflicting US Patent No. 11164544
Pending Application 17487321
Claim 1. 
A display device comprising:
an external device interface;
a housing;
a display unit;
a rotatable guide bar accommodated in the housing and configured to withdraw the display unit from the housing or insert the display unit into the housing; and
a control unit configured to:
cause the display unit to operate in a speaker mode to play a song while the display unit is fully inserted in the housing,
receive an image display command, according to the image display command, cause the rotatable guide bar to withdraw the display unit and
display second content corresponding to the image display command in a second region, and
display first content of an audio controller for controlling the speaker mode in a first region of the display unit.
Claim 1. 
A display device comprising:

a housing;
a display unit accommodated in the housing; and



a control unit configured to:
cause the display unit to operate in a speaker mode to play a song while the display unit is fully inserted in the housing, 


receive an image display command, according to the image display command, 
withdraw the display unit and display a first content corresponding to the image display command in a first region of the display unit, and display a second content of an audio controller for controlling the speaker mode in a second region of the display unit.


Here the claims differ in that the conflicting patented claims recite additional limitations such as the guide bar and associated limitations, and in the naming of the display regions and display content in the claims.  However, the remaining functional limitations of the claims are the same and the renaming of the content display regions does not change the similar functions of, when withdrawing the display from the housing which is fully inserted and playing content in a speaker mode, display of content of the audio controller of the content in a region of the display as well as display of image content which has been requested in another region of the display unit. Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting patented claim and thus is effectively a genus to the species recited in claim 1 of the conflicting patent.  The more specific claim 1 of the conflicting patent thus anticipates the claimed genus in the pending application as clearly the conflicting claims perform the method of claim 1 of the pending application when performing as the more specific limitation.  
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1))
Conflicting Patent 11164544
Pending Application 17487321
2
2
3
3
6
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Ng et al (US PGPUB No. 20140180537) reference teaching for example the aspect of the claim related to a display unit being inserted into a housing without use of any rotatable guide bar necessarily.  However, while the display unit is able to display different content in different regions of the display once the display has been extracted from the housing, the technique of specifically using the device in a speaker mode where in response to an image display command there is specific content displayed in specific regions of the display based on a command, is not taught or suggested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613